DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 23, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 1-3 in the Remarks, filed June 23, 2022, with respect to the rejection(s) of claims 14, 16-23, 25-27, 42, 44, and 45 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ljung (US Publication 2015/0327167 A1) and Lee et al (US Publication 2019/0288908 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-23, 25-27, 42, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (US Publication 2019/0090173 A1) in view of Ljung (US Publication 2015/0327167 A1) and Lee et al (US Publication 2019/0288908 A1).
Regarding to claims 14 and 42, Xiao discloses a terminal device (fig. 6) for transmitting data, comprising: a transceiver 601, used for receiving indication information sent by a network device (fig. 2; e-NodeB), wherein the indication information is used for indicating at least one of the following: a first interface, a type of the first interface, a criterion for determining the type of the first interface, and a criterion for determining the first interface under at least one interface type (page 8 paragraph 0134); and a processor 602.
Xiao fails to teach for the processor used for entering or remaining in an idle state under the first interface according to the indication information after an RRC connection release message is received.
However, Ljung discloses a terminal device 36 (fig. 1) comprising a wireless interface 31 (page 4 paragraph 0076) for receiving 55 indication information (RRC message) indicating the terminal device to determine the wireless interface to enter or remain in an idle state 56, via a processor 32, after receiving a RRC connection release message (fig. 3 page 6 paragraph 0106; noted when the UE enter idle mode the wireless interface would also enter idle mode as there is inactivity on the wireless interface).
Thus, it would have been obvious to a person of ordinary skill in the art, before effective filing date of claimed invention, to arrange for the indication information via RRC message as taught by Ljung into Xiao to conserve UE battery life during inactivity period.
Xiao and Ljung combined together fail to teach for the first interface is Uu interface or PC5 interface.
However, Lee discloses a terminal device 101/111/112 (fig. 1) comprising receiver 530 (fig. 5) for receiving link configuration information for enable/disable PC5 interface and UU interface (page 3 paragraph 0056).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for PC5 and Uu interfaces as taught by Lee into the combination of Xiao and Ljung’s system to provide different type of connections for UE to performs communication.  
Regarding to claims 16 and 44, Xiao discloses the indication information is used for indicating any one of the following: the type of the first interface is Uu type; the type of the first interface is PC5 type; and the types of the first interface are Uu type and PCS type (page 2 paragraph 0032).
Regarding to claim 17, Xiao discloses the criterion comprises an interface parameter threshold value, wherein the interface parameter threshold value is a Reference Signal Receiving Power (RSRP) threshold value or a Reference Signal Receiving Quality (RSRO) threshold value (page 2 paragraph 0025).
Regarding to claims 18 and 45, Xiao discloses all the limitations with respect to claim 14, and 42 including determining, the first interface in the at least one Uu and/or the at least on PC5 interface according to the indication information (page 8 paragraph 0135). Xiao fails to teach for entering or remaining in an idle state under the first interface according to the indication information. However, Ljung discloses a terminal device 36 (fig. 1) comprising a processor 32 used for a wireless interface 31 entering or remaining in an idle state according to the received indication information (fig. 3 page 6 paragraph 0106; RRC message). Thus, it would have been obvious to a person of ordinary skill in the art, before effective filing date of claimed invention, to arrange for the wireless interface enter or remaining idle state as taught by Ljung into Xiao to conserve UE battery life during inactivity period.
Regarding to claim 19, Xiao discloses determining, by the terminal device, the first interface in the at least one Uu interface and/or the at least one PCS interface according to the indication information, comprises: determining, by the terminal device, the type of the first interface among Uu type and PCS type according to the indication information (page 2 paragraphs 0024-0025); and determining, by the terminal device, the first interface under the type of the first interface (page 8 paragraph 0135).
Regarding to claim 20, Xiao discloses the criterion for determining the type of the first interface comprises: an interface parameter threshold value or an interface parameter threshold value set for determining the type of the first interface among multiple interface types (page 2 paragraphs 0024-0025).
Regarding to claim 21, Xiao discloses the multiple interface types comprise: an interface type between the terminal device and the network device and an interface type between the terminal device and another terminal device (page 7 paragraph 0128).
Regarding to claim 22, Xiao discloses the multiple interface types comprise Uu type and PC5 type (page 1 paragraph 0012).
Regarding to claim 23, Xiao discloses the criterion for determining the first interface under at least one interface type comprises: an interface parameter threshold value for determining the first interface in multiple interfaces of a first interface type (page 2 paragraphs 0024-0025).
Regarding to claim 25, Xiao discloses an interface parameter of the first interface is greater than or equal to the interface parameter threshold value for determining the first interface (page 2 paragraph 0024).
Regarding to claim 26, Xiao discloses the indication information is used for indicating that the first interface is an interface meeting at least one of the following conditions: a specific type of interface under a specific frequency (page 3 paragraph 0050), an interface under a specific Radio Access Type (RAT), an interface under a specific cell, the specific type of interface under a specific tracking area, and the specific type of interface under a specific address label.
Regarding to claim 27, Xiao discloses before receiving, by the terminal device, the indication information sent by the network device, sending, by the terminal device, a measurement report to the network device, wherein the measurement report comprises measurement results of the terminal device on interfaces of multiple interface types (page 2 paragraphs 0024-0025).
Regarding to claim 59, Xiao discloses a non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores a program which causes a terminal device to perform the method for transmitting data according to claim 14 (fig. 6 page 14 paragraph 0241).
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467